       Case: 3:21-cv-00168-JRK Doc #: 6 Filed: 02/09/21 1 of 2. PageID #: 38




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


MATTHEW WALTON,                                      CASE NO. 3:21 CV 168

       Plaintiff,

       v.                                            JUDGE JAMES R. KNEPP II

COMMISSIONER OF SOCIAL SECURITY,
                                                     MEMORANDUM OPINION AND
       Defendant.                                    ORDER


       This matter is before the Court upon the Report and Recommendation (“R&R”) of

Magistrate Judge Thomas M. Parker that the Court deny Plaintiff Matthew Walton’s Motion to

Proceed In Forma Pauperis (Doc. 2) and require Plaintiff to pay the filing fee to proceed. (Doc.

5).

       Under the relevant statute:

       Within fourteen days of being served with a copy [of a Magistrate Judge’s R&R],
       any party may serve and file written objections to such proposed findings and
       recommendations as provided by rules of court. A judge of the court shall make a
       de novo determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made.

28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(2). The failure to file timely written

objections to a Magistrate Judge’s R&R constitutes a waiver of de novo review by the district court

of any issues covered in the R&R. Thomas v. Arn, 728 F.2d 813, 814-15 (6th Cir. 1984); United

States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       In this case, the fourteen day time period has passed and no objections have been filed.

       Despite the lack of objections, the Court has reviewed Judge Parker’s R&R, and agrees

with the findings and recommendation therein. Therefore, the Court ADOPTS Judge Parker’s
        Case: 3:21-cv-00168-JRK Doc #: 6 Filed: 02/09/21 2 of 2. PageID #: 39




R&R (Doc. 5) as the Order of this Court and DENIES Plaintiff’s Motion to Proceed In Forma

Pauperis (Doc. 2).

       Plaintiff is hereby ORDERED to pay the filing fee of $402.00 within 30 days of the date

of this Order. Failure to pay the filing fee will result in this case being dismissed without prejudice

for want of prosecution.

       IT IS SO ORDERED.



                                               s/ James R. Knepp II
                                               UNITED STATES DISTRICT JUDGE




                                                  2
